Citation Nr: 1740265	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a proximal interphalangeal joint fracture with scar of the right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to September 2008, with 4 months and 8 days of prior service noted..

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the case in February 2015 for further development.  Subsequently, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2016. 

The issues of entitlement to service connection for sleep apnea, entitlement to an increased rating for a bilateral foot condition, and entitlement to service connection for an ankle condition secondary to a foot condition have been raised by the record in a July 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a VA examination in November 2012 for the issue currently before the Board.  Clinical findings of that examination are now approximately five years old.  In the July 2017 Informal Hearing Presentation submitted by the Veteran's representative, the Veteran contends the examination is "too old to accurately assess the current severity" of the Veteran's condition because the disability has worsened since the November 2012 examination.  

The Board is unable to properly render an increased rating decision without obtaining an updated examination, therefore, an additional VA examination is required to provide a current picture of the Veteran's disability currently on appeal.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records with the help of the Veteran from the VA or any private institutions the Veteran identifies.

2. The Veteran must be afforded a new VA orthopedic examination, with a qualified medical professional, to address the current severity of the Veteran's service-connected proximal interphalangeal joint fracture with scar of the right fifth finger.  The examiner must review the Veteran's claim file in its entirety.  

The examination must address the severity of the Veteran's right fifth finger disability throughout the entirety of the appeal period.  This must include range of motion testing.  Any painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups must be noted.  

The examination must also specifically address whether the Veteran's finger disability renders her right fifth ring finger unusable, and whether due to the Veteran's finger condition, is there functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis? (Functions of the upper extremity include grasping, manipulation, etc.)

A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

5. After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







